UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6948



WILLIE S. MERRIWEATHER,

                                              Plaintiff - Appellant,

          versus


MICHAEL MOORE, Commissioner, South Carolina
Department of Correction; MARTHA A. WANNA-
MAKER, Warden; WELDON ROGER; LIEUTENANT FROST;
MAJOR LORD; FRANK MUSIER; OFFICER DUNN;
SERGEANT STEPHEN; LIEUTENANT PRATT; CAPTAIN
TAGGAR,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-97-2132-9-23)


Submitted:   September 29, 2000           Decided:   December 6, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie S. Merriweather, Appellant Pro Se. Anne Macon Flynn, SOUTH
CAROLINA BUDGET AND CONTROL BOARD, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie S. Merriweather seeks to appeal the district court’s

order granting the Defendants’ motion for summary judgment in his

42 U.S.C.A. § 1983 (West Supp. 2000) action.    We dismiss the appeal

for lack of jurisdiction because Merriweather’s notice of appeal

was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R.

App. P. 4(a)(6).    This appeal period is “mandatory and jurisdic-

tional.”    Browder v. Director, Dep’t of Corrections, 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The district court’s order was entered on the docket on March

28, 2000.     Merriweather’s notice of appeal was dated April 28,

2000, one day past the thirty-day appeal period.      Because Merri-

weather failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we deny all pending

motions and dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           DISMISSED


                                  2